Citation Nr: 0403332	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.

The veteran's appeal was previously before the Board in March 
2003.  At that time, the claims were remanded to comply with 
an outstanding hearing request.  The veteran testified before 
the undersigned Veterans Law Judge sitting at the RO in July 
2003.  A transcript of his testimony has been associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO issued a VCAA development letter compliant with the 
directives of the VCAA of 2000 in November 2001.

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004).  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".  


A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  In this regard, as noted 
in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge in a July 2003 Travel Board 
hearing.  The veteran testified that he received treatment 
for his back, ulcer, hernia, and bilateral knees from the 
Ralph H. Johnson VA Medical Center (VAMC) in 1974.  The 
veteran also testified that he received treatment for his 
asthma and PTSD in 1974 at the VAMC located in Myrtle Beach.  
It does not appear that the aforementioned VA treatment 
records have been associated with the veteran's claims 
folder.  

Therefore, in order to comply with the duty to assist and 
properly decide the veteran's claims on appeal, attempts 
should be made to obtain the outstanding VA outpatient 
treatments. 38 C.F.R. § 3.159(c)(2).  Further, VA is deemed 
to have constructive knowledge of these records and, in this 
case, has actual knowledge of the existence of those records.  

As such, they are considered to be evidence that is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").

The Board finds that VA examinations are necessary with 
respect to the claims on appeal.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), an examination is necessary to 
make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  





In the instant case, the veteran has not been provided VA 
examinations in connection with his claims on appeal.  
Service medical records indicate that he complained of and 
sought treatment for: chondromalacia of the left knee; 
bilateral knee pain; a small umbilical hernia; stomach pain; 
gastritis; possible ulcers; and a schizoid personality.  
Post-service medical records indicate that he has complained 
of back and bilateral knee pain, as well as epigastric pain.  
He has also received treatment for depression, insomnia, and 
dysthymic disorder.  

These records further indicate that he has a prior medical 
history, to include asthma and peptic ulcer disease.  
However, it is not clear from the evidence of record whether 
he has any currently diagnosed disorders of the back and 
whether he currently has an ulcer, a hernia, PTSD, asthma, a 
left knee disorder, or a right knee disorder that are related 
to his period of active duty service. Therefore, as the 
claims folder does not contain sufficient medical evidence to 
make a decision on the claims, examinations are necessary. 
Id.  

The veteran has also filed a claim of entitlement to service 
connection for PTSD.  The Board finds that this claim has not 
been properly developed.  While the case is in remand status, 
VA should request from the veteran a comprehensive statement 
regarding the asserted in-service stressor(s).  He indicated 
in his July 2003 Travel Board hearing that while he was 
incarcerated during service, his bunkmate died, causing him 
great stress and anxiety.  

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pelegrini, supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pelegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed disorders at 
issue since service.  

In this regard, VBA AMC should request 
all VA outpatient treatment records from 
the Ralph H. Johnson VAMC and Myrtle 
VAMC, beginning in 1974, for the 
treatment of: a back disorder, an ulcer, 
a hernia, PTSD, asthma, a left knee 
disorder, and a right knee disorder.  All 
responses to the request for records 
should be associated with the veteran's 
claims folder, to include all negative 
responses.

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).


5.  This veteran is seeking service 
connection for PTSD.  
In addition to a detailed description of 
the event(s), he should be asked to 
provide the dates, locations, and units 
of assignment where the asserted in-
service stressor(s) occurred.  VBA AMC 
should request from him a comprehensive 
statement regarding the asserted in-
service stressor(s), to include the death 
of his bunkmate while he was 
incarcerated.  

In addition to a detailed description of 
the event(s), he should be asked to 
provide the dates, locations, and units 
of assignment where the asserted in-
service stressor(s) occurred.  He should 
be advised that this information is 
necessary to verify the asserted 
stressor(s) and that he must be as 
specific as possible so that an adequate 
search can be conducted.

Once the information is received, VA 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides additional 
information as requested above.  The 
summary and a copy of the veteran's DD-
214 and any service personnel records 
associated with the claims folder should 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
asking that it provide any available 
information, which might corroborate the 
veteran's asserted in-service stressors.  

6.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
arrangements should be made with the 
appropriate VA medical facilities for the 
veteran to be afforded examinations by 
appropriately qualified medical 
specialists.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

Entitlement to service connection for a 
back disorder:

An orthopedic surgeon must be requested 
to opine as to whether the veteran has 
any disorder(s) of the back, and, if so, 
whether any currently diagnosed 
disorder(s) of the back is/are at least 
as likely as not related to the veteran's 
period of active duty service, or if 
preexisting service, was/were aggravated 
thereby.

Entitlement to service connection for an 
ulcer:

A gastrointestinal specialist is 
requested to opine as to whether the 
veteran currently has an ulcer and/or 
umbilical hernia, and if so, whether it 
is/they are related to the veteran's 
period of active duty service, or if 
preexisting service, was/were aggravated 
thereby.  

Entitlement to service connection for 
PTSD:

A psychiatrist must examine the veteran 
in order to evaluate any present mental 
disorders, including PTSD.  All diagnoses 
on Axis I though V should be reported, if 
found.  

Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD is related to any 
stressor(s) the USASCRUR has verified as 
noted by VBA AMC, under the criteria of 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  

The examiner is further requested to 
opine as to whether it is at least as 
likely as not that any psychiatric 
disorder(s) (other than PTSD) found on 
examination is/are related to active 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

Entitlement to service connection for 
asthma:

A respiratory specialist is requested to 
express an opinion as to whether the 
veteran currently has asthma; and, if so, 
whether asthma is at least as likely as 
not related to the veteran's period of 
active duty service, or if preexisting 
service, was aggravated thereby.  

Entitlement to service connection for 
right and/or left knee disorder(s):

The orthopedic examiner is requested to 
opine as to the veteran has any 
disorder(s) of the right/left knee; and, 
if so, as to whether it is at least as 
likely as not that any currently 
diagnosed disorder(s) of the right/left 
knee is/are related to the veteran's 
period of active duty service, or if 
preexisting service, was/were aggravated 
thereby.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for the 
claimed disorders at issue.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


